Citation Nr: 9927451	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for neurodermatitis with 
xerosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
February 1947.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, confirmed a 30 percent rating 
for neurodermatitis with xerosis.  In June 1996, the veteran 
filed a notice of disagreement, a statement of the case was 
issued, and the veteran perfected his appeal.

REMAND

The veteran essentially contends that the symptoms of his 
neurodermatitis with xerosis are more severely disabling than 
is reflected by the 30 percent rating assigned by the RO. 

On his June 1996 substantive appeal, the veteran indicated 
that he wanted a hearing in Washington, D.C., before a member 
of the Board.  However, on a Form 9 filed in May 1999, the 
veteran indicated that he did not want a Board hearing.  In 
September 1999, the Board forwarded a letter to the veteran, 
asking him to clarify his wishes regarding a hearing.  
Subsequently in September 1999, the veteran confirmed in 
writing that he did, in fact, want a hearing before a Board 
member, although he wanted this hearing to be conducted at 
the RO. 

Accordingly, this case is REMANDED for action as follows:

The RO should schedule a personal hearing 
for the veteran before a Member of the 
Board (Travel Board hearing) at the 
Regional Office and inform the veteran 
and his representative of the scheduled 
time and place of the hearing.  

Thereafter, the case should be returned to the Board for 
continuation of appellate review.  The veteran need take no 
action until he is further informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


